Vincent F. Lozoski and Mary F. Lozoski v. Commissioner.Lozoski v. CommissionerDocket No. 65083.United States Tax CourtT.C. Memo 1959-221; 1959 Tax Ct. Memo LEXIS 19; 18 T.C.M. (CCH) 1062; T.C.M. (RIA) 59221; November 30, 1959*19  Paul A. Gorin, Esq., for the petitioners. Manning K. Leiter, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: Respondent determined deficiencies in additions to tax as follows: Additions to tax - I.R.C. 1939YearSec. 294(d)(1)(A)Sec. 294(d)(2)1953$362.44$255.841954108.1976.37The sole issue is whether the additions to tax provided by section 294(d)(1)(A) and section 294(d)(2), I.R.C. 1939, may be concurrently imposed, in the absence of any declaration. All of the facts are stipulated and are hereby found. This case is concededly indistinguishable from Commissioner v. Acker, - U.S. - (decided Nov. 16, 1959). On the authority thereof the issue must be decided in petitioners' favor. Decision will be entered under Rule 50.